                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 BRANDON D. BRADLEY, SR.,

       Plaintiff,                                                     ORDER
 v.
                                                              Case No. 20-cv-48-jdp
 LEIGHA WEBER., et al.

       Defendants.


 BRANDON D. BRADLEY, SR.,
                                                                      ORDER
       Plaintiff,
 v.                                                           Case No. 20-cv-49-jdp

 DANE CO. SHERIFF'S DEPT.,

       Defendant.


 BRANDON D. BRADLEY, SR.,

       Plaintiff,                                                     ORDER
 v.
                                                              Case No. 20-cv-50-jdp
 DANE CO. SHERIFF'S DEPT, et al.

       Defendants.




 BRANDON D. BRADLEY, SR.,

       Plaintiff,                                                     ORDER
 v.
                                                              Case No. 20-cv-51-jdp
 DAVID MAHONEY, et al.
       Defendants.


      On January 21, 2020, I entered an order assessing plaintiff an initial partial payment of

$0.16 due by February 12, 2020, in each of the above cases. On January 24, 2020, plaintiff
submitted a declaration of indigency and request to waive the $0.16 initial partial payment in

each of the above cases. Using information plaintiff’s declaration and re-evaluating the relevant

time period from plaintiff’s trust fund account statement, it appears that plaintiff presently has

no means with which to pay the filing fee or to make an initial partial payment. Under these

circumstances, the court will grant plaintiff’s motion for leave to proceed without prepayment

of the filing fee, but will not assess an initial partial filing fee for each of the above cases. Even

if this court ultimately determines that plaintiff’s complaint cannot go forward, plaintiff is

advised that the full $350 filing fee for each of the above cases remains plaintiff’s obligation.

See 28 U.S.C. § 1915(b)(2).

       Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint in each of the above cases to determine

whether any portion is frivolous or malicious, fails to state a claim on which relief may be

granted or seeks monetary relief from a defendant who is immune from such relief.


                                              ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff Brandon D. Bradley, Sr. for leave to proceed without

prepayment of the filing fee in each of the above cases is GRANTED.

       2.      No further action will be taken in these cases until the court has screened the

complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the

screening process is complete, a separate order will issue.

               Entered this 28th day of January, 2020.

                                       BY THE COURT:

                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
                                                  2
